Citation Nr: 0518022	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran had recognized service from March 25 to September 
25, 1945.  He died in December 1986, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
decision by the Manila Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, entitlement to Dependents' 
Educational Assistance benefits, and accrued benefits.  In a 
September 2003 decision, the RO denied entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  The appellant did not 
initiate an appeal of the September 2003 RO decision; thus 
the issue of legal entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is not before the Board.  38 C.F.R. §§ 
20.200, 20.201, 20.302.  


FINDINGS OF FACT

1.  The veteran's only recognized active service was as a 
Recognized Guerrilla from March 25 to September 25, 1945.

2.  The veteran died in December 1986 at the age of 61; the 
immediate cause of death listed on the certificate of death 
was cardiopulmonary arrest; cerebrovascular accident (CVA) 
hemorrhage was listed as an antecedent cause of death, and 
severe hypertension was listed as an underlying cause of 
death.  

3.  During his lifetime the veteran had not established 
service-connection for any disability.  

4.  Cardiopulmonary conditions, a cerebrovascular accident, 
and hypertension were not manifested in service, and a 
cardiovascular disease (to include hypertension) and/or a 
cerebrovascular accident was not manifested in the first 
postservice year; the listed death-causing conditions are not 
shown to have been related to service.  

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2004).  

2.  The requirements for establishing entitlement to accrued 
benefits are not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

3.  The criteria for establishing entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are not met.  38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The appellant was provided VCAA 
notice in May 2001 and April 2004 correspondence from the RO, 
and in a February 2003 statement of the case (SOC).  She was 
notified (in the December 2001 decision, in the May 2001 and 
April 2004 correspondence, and in the SOC) of everything 
required, and has had ample opportunity to respond.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the December 2001 decision and 
the SOC informed the appellant of what the evidence showed.  
She was advised by the May 2001 and April 2004 
correspondence, and the SOC, that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
and the SOC advised her of what the evidence must show to 
establish service connection for the cause of the veteran's 
death, entitlement to accrued benefits, and entitlement to 
Dependents' Educational Assistance benefits, and what 
information or evidence VA needed from her.  While she was 
not advised verbatim to submit everything she had pertaining 
to her claims, she was advised to submit, or provide releases 
for VA to obtain, any pertinent records.  This was equivalent 
to advising her to submit everything pertinent.  

A Decision Review Officer reviewed the claim de novo (see 
February 2003 SOC).  VA has obtained all identified records 
it could obtain.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the appellant for the Board to do 
so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The RO received the appellant's formal claim of service 
connection for the cause of the veteran's death in March 
2001.  In an April 2003 statement, she contended that the 
veteran suffered from "wounds on his body" and hypertension 
during service.  She reported that the veteran's terminal 
hospital records show hypertension, and that the physicians 
who provided his terminal care could only diagnose his 
current conditions but could not determine "when the disease 
would have been started."  Essentially, the appellant 
contends that the veteran had hypertension in service, and he 
exhibited symptoms of hypertension until his death, and thus, 
ostensibly, the cardiovascular disease (to include 
hypertension) noted on the death certificate should be 
service connected.  

The only service department records containing information 
pertinent to the veteran's health during service is a 
Philippine Army personnel affidavit and a medical examination 
report, both dated September 25, 1945 (the last day of the 
veteran's recognized service).  In the affidavit, "none" is 
entered in the area where the veteran was asked to list all 
wounds and illness he incurred in service.  The medical 
examination report dated September 25, 1945, shows that all 
the veteran's bodily systems, including his cardiovascular 
and respiratory systems, were normal.  A blood pressure 
reading of 120/80 is shown.  

A certificate of death indicates that the veteran was 61 
years old when he died in December 1986.  The death 
certificate identifies the immediate cause of death as 
cardiopulmonary arrest.  CVA hemorrhage was listed as an 
antecedent cause of death, and severe hypertension was listed 
as an underlying cause of death.  The record shows that the 
veteran never filed a claim for, or established, service-
connection for any disability during his lifetime.  

In reply to a request by the RO for additional medical 
records, a private medical facility reported that clinical 
records pertaining to the veteran were no longer available as 
they were "destroyed by physical and natural calamities."  
However, the hospital provided a certificate attesting that 
the veteran was admitted to the facility from November 1971 
to August 1972, and was discharged with a diagnosis of 
hypertensive cardiovascular disease.  Associated with the 
claims file is a "CDD Worksheet" from the same hospital, 
dated in March 1972, showing diagnosis of hypertensive 
cardiovascular disease. That first page of that medical 
document contains a single notation that "such illness 
incurred while [the veteran was] on active military 
service."  Just below that note, however, is another written 
entry indicating that the veteran "became unfit" in August 
1971, and the date of onset of his illness was in 1960.  
Later in the same document is notation that "[t]he 
[veteran's] present illness started 12 years prior to 
admission . . . ."

Terminal hospital records indicate that in December 1986 the 
veteran was admitted to a private medical facility due to 
sudden loss of consciousness.  It was noted that he had been 
taking medication for hypertension over the prior 20 years.  
The diagnosis on admission was CVA, probably hemorrhage.  The 
veteran died four days after his admission, and a discharge 
record shows final diagnosis of CVA hemorrhage.  

Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension) and 
brain hemorrhage, will be presumed if such diseases become 
manifest to a compensable degree within one year after active 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.
In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The veteran did not establish service connection for any 
disability during his lifetime.  When he died, he did not 
have a pending claim with VA.  The immediate cause of his 
death noted on the certificate of death was cardiopulmonary 
arrest, with CVA hemorrhage listed as an antecedent cause of 
death and severe hypertension listed as an underlying cause 
of death.  The appellant asserts that during service the 
veteran had hypertension that is related to the 
cardiovascular disorders (to include hypertension) listed on 
the death certificate as the immediate and underlying causes 
of death.  

The record is devoid of any examination report or clinical 
record establishing that the veteran had hypertension (or any 
cardiovascular or cerebrovascular disorder) during service or 
during any postservice presumptive period.  In a Philippine 
Army processing affidavit contemporaneous with service, the 
veteran stated that he incurred no wounds or illnesses during 
service.  The medical examination conducted on the same day 
he was discharged from service is revealed no abnormalities.

The causes of the veteran's death were cardiopulmonary 
arrest, CVA hemorrhage, and severe hypertension.  There is no 
evidence that such diseases were manifested in service or for 
many years thereafter.  Regarding a nexus between such 
diseases and service, the preponderance of the evidence is 
clearly against there being such a relationship.  While an 
apparent medical professional opined in a March 1972 CDD 
Worksheet that the veteran's hypertensive cardiovascular 
disease was incurred in service, that opinion is clearly 
premised on an inaccurate history provided by the veteran 
and/or the appellant that the medical professional accepted 
as reliable.  There is no indication whatsoever that the 
medical professional had the opportunity to review the 
service personnel affidavit, or the September 1945 report of 
examination on the veteran's separation from service.  While 
the medical professional's opinion is to the effect that the 
veteran had hypertensive cardiovascular disease related to 
service, there is absolutely no evidence that the veteran had 
any such disability in service, or within the applicable 
postservice presumptive period.  A physician's opinion based 
on an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  The medical 
professional's opinion in the CDD Worksheet is factually 
inconsistent with the record, and not persuasive.  
Furthermore, the medical professional's opinion is clearly 
contradicted by a later notation in the same CDD Worksheet to 
the effect that the date of onset of the veteran's HCVD was 
in 1960.  That statement is consistent with a still later 
statement in the same document noting that the veteran's 
"current illness started 12 years prior to admission . . . 
."

The opinions and observations of the appellant in this matter 
are not competent evidence.  As a layperson, she has no 
special expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Postservice 
medical records, dated 27 years or more after the veteran's 
military service, provide no basis for establishing a causal 
link between the veteran's causes of death and service.  No 
physician (other than a notation of the apparent medical 
professional in the March 1972 CDD Worksheet, whose opinion 
must be discounted because it is premised on inaccurate 
facts) has indicated that the diseases which caused the 
veteran's death are in any way related to service.  

Essentially, there are no postservice medical records 
whatsoever that provide any basis for establishing a causal 
link between the veteran's death and his military service.  
In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  The preponderance of the evidence is against 
the claim, and it must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  

For the purposes of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, the child, spouse 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including if a permanent total 
service-connected disability was in existence at the date of 
the veteran's death or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  Here, the veteran did not have any service-
connected disability at the time of his death, and the Board 
has determined that service connection for the cause of his 
death is not warranted.  The appellant's claim fails because 
of an absence of legal merit, and must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

Here, the veteran died in December 1986, and the appellant's 
accrued benefits claim was received in March 2001.  There is 
no evidence indicating she submitted a claim within one year 
of the veteran's death, nor does she assert that any such 
claim was filed.  Furthermore, the veteran did not have a 
pending claim with VA when he died.  Therefore, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met, and the appeal must be denied because 
of the absence of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c); see Sabonis, supra.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


